ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that as a result of his disbarment in the Commonwealth of Pennsylvania on October 30, 1995, and his failure to report the disbarment to the Office of Attorney Ethics as required by Rule l:20-14(a)(l) JAMES E. LYNCH of WASHINGTON CROSSING, PENNSYLVANIA, who was admitted to the bar of this State in 1987, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that JAMES E. LYNCH is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAMES E. LYNCH pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JAMES E. LYNCH be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.